Citation Nr: 1820929	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  09-21 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent disabling for a lumbosacral spine disability.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1980 to September 1992 and from December 2004 to September 2005.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The April 2008 rating decision increased the evaluation of the back disability from 0 percent disabling to 20 percent disabling.  The Veteran disagreed with the evaluation, and perfected this appeal.  

During the course of the appeal, the Veteran has raised the issue of entitlement to a TDIU, in part, as due to his service-connected lumbar spine disability.  The issue is part and parcel of his increased rating claim, and the Board has listed it as an issue above.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed an increased rating claim for his lumbar spine disability in August 2007.  The RO awarded a 20 percent rating, effective August 17, 2006, one year prior to the date of claim.  With the exception of two periods of time where a temporary total (100 percent) rating has been in effect due to back surgery and recovery (April 2009 and September 2015), the Veteran's lumbar spine disability has been rated 20 percent disabling.

The Veteran has regularly reported that flare-ups cause functional impairment of his back, warranting the assignment of a higher disability rating.  A review of the record shows the presence of flare-ups of varying degrees of severity.  

At a January 2008 VA examination, the Veteran reported daily pain in the low back area at a 4 or 5/10.  He reported flare-ups occurring four to five times a year, where the pain level increases to and 8, 9, or 10/10, and must be dealt with by getting off his feet, stretching and taking medication.  The Veteran was able to forward flex to 65 degrees, but could only perform two repetitions due to pain.  No assessment was made as to whether the Veteran experienced additional limitation of motion during a flare.

Just four months later, at a May 2008 VA examination, the Veteran reported pain in the back at 7/10, and 10/10 with flares.  Contrary to what he reported at the January 2008 VA examination, the Veteran reported having 200 of these flare-ups during the last year, and that the flares lasted from six to twenty-four hours.  The Veteran was able to forward flex to 65 degrees, with three repetitions with pain and fatigability.  The examiner offered no opinion as to whether additional limitation of motion would be present during a flare.  

Just prior to back surgery in April 2009, the Veteran reported at a VA examination that his flare-ups of his low back had a severity of 10/10 occurring approximately twice a week, lasting about an hour.  The Veteran reported that during flares, he must limit all activities and motion, and must rest until the pain resolves.  Upon range of motion testing, the Veteran could forward flex to 80 degrees with pain.  No assessment was made as to additional limitation of motion during a flare-up.

At an October 2013 assessment, in between surgeries, flare-ups were reported to occur daily, lasting hours.  The Veteran could forward flex to 60 degrees, with painful motion starting at 40 degrees. The examiner estimated that during flare-ups, the Veteran would lose up to 60 degrees of range of motion.  

After a second back surgery, the Veteran was examined in May 2016.  This examination was noted to have taken place during a flare-up.  The Veteran was able to forward flex to 90 degrees.  Weakness was noted when coming back up from a flexed position.  When asked to describe the Veteran's limitations in functional ability due to flare-ups in terms of loss of range of motion, the examiner indicated that during flares, the Veteran still had forward flexion to 90 degrees.  
Most recently, at a May 2017 examination, the Veteran was able to forward flex to 70 degrees.  This examination also took place during a flare-up.  When asked to describe the Veteran's limitations in functional ability due to flare-ups in terms of loss of range of motion, the examiner indicated that during flares the Veteran had forward flexion to 65 degrees.  

The Board believes that before a decision on the merits can be reached, a longitudinal view of the Veteran's medical history should be performed, and a retrospective opinion obtained addressing the nature and severity of the Veteran's history of flare-ups during the period under review.  As noted above, for the period prior to the April 2009 surgery, the Veteran variously reported the impact, frequency, and duration of flare-ups, and no examiner assessed the extent to which flares caused functional loss in terms of limitations on range of motion, if any.  In between surgeries, one examiner noted very frequent severe flare-ups (daily) that caused loss of up to 60 degrees in range of motion.  The examiner however did not state whether this 60 degree loss is specific to the Veteran's flexion, or to his combined range of motion.  After the Veteran's last surgery, examinations stated to have actually taken place during flares seem to show that the Veteran experienced very little additional functional loss in terms of range of motion during a flare.  On remand, the Veteran should be scheduled for a spine examination to help with understanding of the current severity of the Veteran's back disability, and to help inform the examiner in formulating a retrospective opinion.

With respect to the issue of entitlement to a TDIU, the Board finds that such is intertwined the development and adjudication of the Veteran's lumbar spine disability claim, and adjudication of the issue is deferred. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any additional relevant VA records of treatment for the Veteran's lumbar spine disability that are not currently of record.

2. Schedule the Veteran for a VA spine examination to ascertain the current nature and severity of his service-connected lumbar spine disability.  The VA examiner is also asked to provide a retrospective medical opinion regarding the Veteran's historical reports of flare-ups. The claims file must be made available for review.  All indicated orthopedic and neurologic tests and studies should be completed.

Upon examination, the examiner should address the current functional impairment, if any, during flare-ups or when the lumbar spine is used repeatedly. The range of motion lost during a period of flare-up or over-use should be indicated in degrees.  If the examination occurs when a flare-up is not being experienced, or at a time without repeated use, the examiner should ascertain adequate information, such as frequency, duration, characteristics, severity, or functional loss regarding the Veteran's flares and/or repeated use by alternative means and estimate the Veteran's functional loss due to flares and/or repeated use based on all the evidence of record.  If the Veteran no longer experiences flare-ups of the lumbar spine, this should be made clear.

The examiner should then review the record and provide a retrospective medical opinion regarding the functional impact of the Veteran's history of flare-ups dating back to August 2006.  In particular, the examiner should attempt to identify the extent to which flare-ups would limit the Veteran's ability to move his back [including forward flexion] at times prior to his April 2009 surgery, in between his April 2009 and September 2015 surgeries, and after his September 2015 surgery.  If it appears that the Veteran's disability appeared to worsen or improve following either surgery, this should be made clear, with an explanation as to how this conclusion was reached.  The examiner is asked to specifically consider and comment on the October 15, 2013 examination report, which indicated that the Veteran would lose 60 degrees of range of motion during a flare.  If such impairment (whether attributable to forward flexion or a combined range of motion) appears consistent with the review of the evidence as a whole, please state as much, and to the extent possible, reconcile this finding with more recent evidence found in May 2016 and May 2017 examination reports suggesting a less severe impact of flare-ups on range of motion.    

To provide this opinion, the examiner should solicit information from the Veteran such as the frequency of previous flare-ups, the symptoms associated with such flare-ups, duration of flare-ups, and a description of pain and duration of such pain during a flare-up.  

The examiner should also comment on the impact of the Veteran's lumbar spine disorder, and all associated neurological disorders, on his ability to work.  

If it is not feasible to determine the above requested information without resort to speculation, the examiner should provide a clinical explanation for why this is so.  

All opinions expressed should be accompanied by supporting rationale.
3. Then, readjudicate the issues on appeal.  If the benefits sought on appeal are denied, send the Veteran and his representative a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




